IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KUWAIT & GULF LINK TRANSPORT                   : No. 512 MAL 2019
COMPANY, KGL LOGISTICS, & KGL                  :
TRANSPORTATION CO. KSCC,                       :
                                               : Petition for Allowance of Appeal
                    Petitioners                : from the Order of the Superior Court
                                               :
                                               :
             v.                                :
                                               :
                                               :
JOHN DOE (A.K.A. SCOTT WILSON),                :
AGILITY DGS HOLDINGS, INC., AGILITY            :
DEFENSE AND GOVERNMENT                         :
SERVICES, INC., AND AGILITY                    :
INTERNATIONAL, AND AGILITY PUBLIC              :
WAREHOUSING CO. KSC, AGILITY DGS               :
LOGISTICS SERVICES CO. KSCC, PWC               :
TRANSPORT CO. WLL,                             :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

     AND NOW, this 20th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.

     Justice Donohue did not participate in the consideration or decision of this matter.